DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/29/2022 have been fully considered but they are not persuasive. 
Applicant argues that the phrase “configured to receive the T-shaped end portion of the suture” is not functional language. Applicant asserts that Mahadevan discloses a recess forming a cylindrical cavity which is configured to receive a cylindrical plug or crimp. Therefore, Mahadevan fails to disclose or suggest a first recess forming a slot in the outer surface of the cylindrical body which is configured to receive a T-shaped end portion of the suture, as recited in amended claims 1, 23, and 32.
Examiner respectfully disagrees. The independent claims previously recited “an opening of the lumen configured to receive an end of a suture. As noted before, the suture is not positively claimed. The claims are directed towards the structure of a needle. The suture as claimed is not a structural component of the needle, but a functional component of the needle that the needle is designed to have the ability to receive the suture. Therefore, any limitations that further define the suture are interpreted as functional language. The newly amended claim which includes the limitation “configured to receive the T-shaped end portion of the suture” is interpreted in the same manner because a T-shaped end portion of the suture is not a structural component of the needle, but a functional component of the needle that the needle is designed to have the ability to receive the T-shaped end portion of the suture. 
The examiner agrees that Mahadevan discloses a recess forming a cylindrical cavity which is configured to receive a cylindrical plug or crimp of an end of a suture. The structure of the needle of Mahadevan includes two recesses (12, 22), wherein each recess is capable of or designed to have the ability to receive the end of the suture (para. 0056, 0058). If one were to use a suture having a T-shaped end with the needle of Mahadevan, as long as the T-shaped end is no larger than the diameter of the larger portion 35 of recess 22, than the recess 22 would be able to receive the T-shaped end. Furthermore, the T-shaped end of the suture is also capable of securely fitting within the recess 12 of Mahadevan as long as the T-shaped end is larger than the diameter of recess 22.  Therefore, the combination of Viola in view of Mahadevan meets the functional limitations of the claim and the rejection of Viola in view of Mahadevan is maintained.

Claim Objections

Claims 1, 23, and 32 are objected to because of the following informalities: 
Claim 1 line 18 recites “a portion of the suture” which should read “a portion of a suture”. 
Claim 23 line 16 recites “a portion of the suture” which should read “a portion of a suture”.
Claim 32 line 17 recites “a portion of the suture” which should read “a portion of a suture”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 21, 23-31, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable Viola et al. (US 20100030239) [hereinafter Viola] in view of Mahadevan (US 20070219586).
Regarding claims 1, 23, and 32, Viola discloses a medical device (Fig. 1), comprising:
a straight needle (160; Fig. 1) configured for use in suturing tissue (para. 0089), the needle comprising:
a cylindrical body (162) having a longitudinal axis extending between first and second ends (162a, 162b) of the cylindrical body (Fig. 6; para. 0087);
a lumen [interpreted as the portion in the body of the needle that retains suture “S”] extending through the cylindrical body transverse to the longitudinal axis (Fig. 6; para. 0087); and
a first end portion at the first end (162a) of the cylindrical body (162), wherein the first end portion includes a sharp point configured to pierce tissue (Fig. 6; para. 0087-89) and a first concave, radially-outward-facing surface (164a) spanning a circumference of the needle (Fig. 6; para. 0087); and 
a second end portion at the second end (162b) of the cylindrical body (162), wherein the second end portion includes a second sharp point configured to pierce tissue (Fig. 6; para. 0087-89); wherein the first and second sharp points point in opposite directions (Fig. 6);
However, Viola fails to disclose wherein an outer surface of the cylindrical body defines a first recess in communication with an opening of the lumen, and a second recess in communication with a second opening of the lumen, wherein the second recess is configured to receive a portion of a suture adjacent a T-shaped end portion of the suture, and wherein the first recess extends longitudinally on a portion of a radially-outward-facing surface of the cylindrical body a majority of a distance between the opening of the lumen and the first concave, radially-outward-facing surface.; and wherein the first recess forms a slot in the outer surface of the cylindrical body, and the first recess is configured to receive the T-shaped end portion of the suture.
Mahadevan in the same field of endeavor teaches a needle configured for use in suture tissue (para. 0002 and 0055) comprising a cylindrical body (16), wherein an outer surface of the cylindrical body defines a first recess 22 in communication with an opening of a lumen (14) (Figs.  1 and 5) and configured to receive a T-shaped end portion of a suture (para. 0056, see note below on explanation), wherein the first recess 22 forms a slot in the outer surface of the cylindrical body 16 (best shown in Figs. 3-4 of Mahadevan which illustrates the recess 22 which forms a slot defined by large diameter 35 and wall 34, para. 0057), and a second recess (12) in communication with a second opening of the lumen (14) (Figs. 1, 4, and 5), wherein the second recess is configured to receive a portion of the suture adjacent the T-shaped end portion of the suture (para. 0055, see note below on explanation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the outer surface of the cylindrical body in Viola to include the first recess and second recessed of Mahadevan in order to permit optimal surface interaction with the suture (para. 0044) by allowing the needle to house 50% of the suture when passing the needle through the tissue; thereby providing a lower profile when suturing (para. 0043).
Note: due to the “configured to” language, “a T-shaped end portion of a suture” is not positively claimed and the limitation is interpreted as functional language, i.e. the suture and/or the T-shaped end portion of the suture is not interpreted as a structural component of the claimed invention, but interpreted as a functional component that the claimed invention is capable of or designed to have the ability to receive. Therefore, any dependent limitations that further define the suture and/or the T-shaped end portion of the suture is also not positively claimed and interpreted as functional language. For example, Modified Viola discloses a first and second recess and illustrates the recesses as an indentation forming a slot/groove on the outer surface of the cylindrical body that is capable of or designed to have the ability to receive a T-shaped end portion of a suture or a portion of the suture adjacent the T-shaped end portion of the suture when the suture is positioned within lumen (para. 0043-44 and 0055; Figs. 1-5). If one were to use a suture having a T-shaped end with the needle of Mahadevan, as long as the T-shaped end is no larger than the diameter of the recess 22, than the recess 22 would be able to receive the T-shaped end. Furthermore, the T-shaped end of the suture is also capable of securely fitting within the recess 12 of Mahadevan as long as the end larger than the diameter of hole 14.  Since, the recesses of Modified Viola meet the structural limitations of the claim, they also meet the functional limitations.
Regarding the limitation, “wherein a first/second outer surface of the cylindrical body defines a first/second recess extends longitudinally on a portion of a radially- outward-facing surface of the cylindrical body a majority of a distance between the opening of the lumen and the respective ends of the cylindrical body”, Mahadevan teaches the structure of a recess [interpreted as second recess 12] that extends longitudinally on a portion of a radially- outward-facing surface of the cylindrical body a majority of a distance between the opening of the lumen 14 and tapered end(s) (11,11a) (Figs. 1, 4, and 5; para. 0055) for the purpose of housing the suture when the needle passes through tissue, thereby providing a lower profile when suturing (para. 0043).
It would have been obvious to one of ordinary skill in the art at the time of applicant's invention to have the first recess (interpreted as 22 of Mahadevan; Fig. 2) of Modified Viola to extend longitudinally on a portion of a radially- outward-facing surface of the cylindrical body a majority of a distance between the opening of the lumen and the respective end of the cylindrical body i.e. the first concave, radially-outward-facing surface [of Viola, see Fig. 6] since applicant has not disclosed that having two opposite recesses extending the majority of the distance solves any stated problem, provides any advantage, or is used for any particular purpose (para. 0026 of the instant application merely recites “In some examples, slots 115, 116 may be positioned on opposite sides of cylindrical body 102."). One having ordinary skill in the art at the time of the invention would recognize that the invention and the prior art of Modified Viola would perform equally well with both one recess extending the majority of the distance along the outer surface of the cylindrical body and two recesses extending the majority of the distance along opposite sides of the outer surface of the cylindrical body. Therefore, it would have been prima facie obviousness to modify the first recess to extend the majority of the distance between the opening of the lumen and the respective end of the cylindrical body to obtain the invention of claims 1 and 23 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Modified Viola.	
Regarding claim 3, Modified Viola discloses wherein the first recess 22 is configured to receive a melted end portion of the suture (para. 0060 of Mahadevan).
[Note: the phrase "configured to receive a melted end portion of the suture" is interpreted as functional language i.e. the melted end portion of the suture is not interpreted as a structural component of the claimed invention, but interpreted as a functional component that the claimed invention is capable of or designed to have the ability to receive. For example, Modified Viola disclose the first recess and illustrates the recess as an indentation on the outer surface of the cylindrical body being capable or designed to have the ability to receive the end portion of the suture (para. 0056 and 0060). Since the first recess of Modified Viola meets the structural limitations, it also meets the functional limitation and is capable of receiving a melted end portion of the suture]
Regarding claim 21, Modified Viola discloses wherein the second recess 12 forms a slot in the outer surface of the cylindrical body (Figs. 1,2, 4, and 5 of Mahadevan), and the second recess is configured to receive a melted portion of the suture adjacent to the T-shaped end portion of the suture (para. 0055 of Mahadevan, see note below).
Note: the phrase "configured to receive a melted portion of the suture adjacent to the T-shaped end portion of the suture” is interpreted as functional language (see explanation above in claims 1 and 3)
Regarding claim 24, Modified Viola discloses wherein the first recess 22 forms a slot in the first outer surface of the cylindrical body (Figs. 1,2, 4, and 5 of Mahadevan), and the first recess is configured to receive a T-shaped end portion of the suture (para. 0060 of Mahadevan).
[Note: the phrase “configured to receive a T-shaped end portion of the suture " is interpreted as functional language. For example, Modified Viola discloses the first recess and illustrates the recess as an indentation on the outer surface of the cylindrical body which is capable of receiving a T-shaped end portion of a suture, when either the perpendicular portion of the T-shaped end is extending through the lumen from the first recess or being placed within the elongated recess (as described in the modification above in claims 1, 23)]
Regarding claim 25, Modified Viola discloses wherein the T-shaped end portion (of the suture) conforms to the shape of the first recess 22 (Fig. 5; para. 0060 of Mahadevan, see note below). 
Note: the phrase “wherein the end portion conforms to the shape of the first recess" is interpreted as functional language (see note above for the rejection of claim 23 which explains that since the suture/the T-shaped end portion of the suture is not positively recited in claim 23, that the limitations that further define the suture/T-shaped end portion of the suture is interpreted as functional language). For example, Modified Viola discloses the first recess 22 and illustrates the recess as an indentation on the outer surface of the cylindrical body which is capable of or designed to have the ability to receive a T-shaped end portion of the suture (see note for the rejection of claim 23 above). Since, Modified Viola meets the structural limitations of the claim, it also meets the functional limitation of the claim i.e. wherein the end portion is sized to conform to the shape of the first recess
Regarding claim 26, Modified Viola discloses wherein the second recess 12 forms a slot in the second outer surface of the cylindrical body (Figs. 1,2, 4, and 5 of Mahadevan), and the second recess is configured to receive a bent portion of the suture adjacent to the T-shaped end portion of the suture (Fig. 5; para. 0055 of Mahadevan, see note below).
Note: the phrase "configured to receive a bent portion of the suture adjacent to the end of the suture." is interpreted as functional language (see note above for the rejection of claim 23 which explains that since the suture/the T-shaped end portion of the suture is not positively recited in claim 23, that the limitations that further define the suture/T-shaped end portion of the suture is interpreted as functional language). For example, Modified Viola discloses the second recess and illustrates the recess as an indentation on the outer surface of the cylindrical body which is capable of receiving a bent portion of the suture adjacent to the end of the suture, if a user positions a curved portion of the suture within lumen (Fig. 5 of Mahadevan) (see note for the rejection of claim 23 above)
Regarding claim 27, Modified Viola discloses wherein the second recess tapers inward from portions proximate to the first and second ends of the cylindrical body to the second opening of the lumen (Figs. 1 and 4 of Mahadevan). Therefore, per previous rejection of claim 23 above which discloses the modification of the first recess of Viola to have the structure of the elongated recess 12 of Mahadevan, it would have been obvious to one of ordinary skill in the art to include wherein the first recess tapers radially inward from portions proximate to the first and second ends of the cylindrical body to the opening of the lumen, since the tapering of the recess allows for better retention of the suture (Figs. 1 and 4; para. 0055 of Mahadevan)
Regarding claim 28, Modified Viola discloses wherein the lumen extends through a central portion of the cylindrical body (Figs. 4 and 6 of Viola).
Regarding claim 29, Modified Viola discloses wherein the lumen is configured to receive a portion of the suture (Figs. 4 and 6 of Viola), wherein the diameter of the lumen is greater than the diameter of the portion of the suture (note: the lumen must have a diameter greater than the suture, in order for the suture to pass through the lumen; note also that the suture is not positively recited as part of the claimed invention).
Regarding claim 30, Modified Viola discloses wherein the T-shaped end portion of the suture is flush with the first outer surface of the cylindrical body (Figs. 4, 6-10 of Viola, see note above for the rejection of claim 23 which explains that since the suture/the T-shaped end portion of the suture is not positively recited in claim 23, that the limitations that further define the suture/T-shaped end portion of the suture is interpreted as functional language).
Regarding claim 31, Modified Viola discloses wherein the T-shaped end portion of the suture is fixedly attached to the needle (Fig. 6; para. 0087 of Viola, see note above for the rejection of claim 23 which explains that since the suture/the T-shaped end portion of the suture is not positively recited in claim 23, that the limitations that further define the suture/T-shaped end portion of the suture is interpreted as functional language).
Regarding claim 36, Modified Viola discloses wherein the first concave surface (164a) (Fig. 6 of Viola) is configured to receive a bearing ball of a second medical device.
[Note: due to the “configured to” language, “a bearing ball of a second medical device” is not positively claimed and the limitation is interpreted as functional language, not structural language i.e. the bearing ball of the second medical device is not interpreted as a structural component of the claimed invention, but interpreted as a functional component that the claimed invention is capable of receiving. Therefore, any dependent limitations that further define the bearing ball of the second medical device is also not positively claimed and interpreted as functional language. For example, Modified Viola discloses a first concave surface and illustrates the surface as an indentation on the outer surface of the cylindrical body that is capable of receiving a bearing ball of a second medical device that can fit within the first concave surface of Modified Viola.]
Regarding claim 37, Modified Viola discloses wherein the first recess and the second recess extend longitudinally on a radially-outward-facing surface of the cylindrical body (see Figs. 1 and 4 of Mahadevan which illustrates the elongated recess 12; note rejected claim 32 above which discloses the modification of the first recess of Viola to have the structure of the elongated recess 12 of Mahedevan).
Claims 22, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable Viola et al. (US 20100030239) [hereinafter Viola ‘239] in view of Mahadevan (US 20070219586), as applied to claim 1, 23, and 32 above, and in further view of Kammerer et al. (US 6152935) [hereinafter Kammerer].
Regarding claims 22, and 38-39, the combination of Viola in view of Mahadevan discloses wherein the first recess and the second recess are positioned on opposite sides of the cylindrical body (Figs. 1-2 and 4-5 of Mahadevan, wherein the second end portion (at second end 162b, Fig 6, para. 0077 of Viola) includes a second concave, radially-outward-facing surface 164a spanning the circumference of the needle (Fig. 6, para. 0087 of Viola), wherein the second recess extends longitudinally on another portion of the radially-outward-facing surface of the cylindrical body a majority of a distance between the opening of the lumen and the second concave, radially-outward-facing surface (see para. 0055 of Mahadevan which discloses that the second recess 12 extends longitudinally on a portion of a radially- outward-facing surface of the cylindrical body a majority of a distance between the opening of the lumen 14 and tapered end(s) (11,11a) (Figs. 1, 4, and 5)), and wherein the medical device further comprises the suture (S) (Fig. 6, para. 0087 of Viola). However, the combination of Viola in view of Mahadevan does not express disclose the T-shaped end portion of the suture is received in the first recess, and the portion of the suture adjacent the T-shaped end portion of the suture is received in the second recess.
Kammerer in the same field of endeavor teaches a fastener (interpreted as a suture, particularly since the material forming the fastener (see col. 5 lines 34-47 of Kammerer) is the same as the material that forms a suture (see para. 0053 of Mahadevan)) comprising a T-shaped end portion of 175 the suture 160 (Fig. 10A, col. 8 lines 1-10), wherein the T-shaped end portion of the suture may be a rod-shaped member (see T-shaped end 20 of Fig. 2) as opposed to a disc shaped member of the T-shaped end portion 175 shown in Figs. 10, 10A (see col. 6 lines 5-8 and col. 8 lines 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the disc-shaped end of the suture with the respective disc-shaped recesses in Modified Viola for the rod shaped end of Kammerer, particularly since Kammerer teaches that the rod shaped end is a known alternative in the art for a disc-shaped end as form of anchoring/fastening means to secure the suture to the needle (col. 1 lines 56-66, col. 6 lines 5-8 and col. 8 lines 1-10), which is functionally analogous to the disc-shaped end of the suture in Modified Viola (see para. 0020 of Mahadevan). Furthermore, one of ordinary skill in the art would have also found it obvious to change the shape of the disc-shaped recess of Modified Mahadevan to have a complementary fit with the rod-shaped end taught by Kammerer since it would enable a secure fit around the rod-shaped end. The substitution for one fastening/securing means for another would yield the predictable result of securing the suture to the needle.
Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable Viola et al. (US 20100030239) [hereinafter Viola ‘239] in view of Mahadevan (US 20070219586), as applied to claim 32 above, and in further view of Viola et al. (US 20100174299) [hereinafter Viola ‘299].
Regarding claim 33, Modified Viola discloses all of the limitations set forth above in claim 32, including a cylindrical body having a longitudinal axis extending between first and second ends of the cylindrical body (Fig. 6 of Viola),  a first end portion at a first end of the cylindrical body, wherein the first end portion includes a sharp point configured to pierce tissue (Fig. 6; para. 0087-89 of Viola ‘239) and a second end portion at the second end of the cylindrical body (Fig. 6; para. 0087-89 of Viola ‘239). However, Modified Viola fails to disclose wherein the second end portion includes a blunt end.
Viola ‘299 in the same field of endeavor teaches a needle used for suturing tissue comprising a straight cylindrical body having first and second pointed ends (320a, 320b) (Fig. 1B). Viola ‘299 further teaches that a needle with two pointed ends (Fig. 1B) is a known alternative to a single pointed needle i.e. one sharp end and one blunt end (not shown; para. 0069). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to substitute the double pointed needle configuration in Modified Viola ‘239 for the single pointed needle configuration, as taught by Viola ‘299, since both configurations would be sufficient enough for suturing tissue (para. 0069 of Viola ‘299).
Regarding claim 34, Modified Viola discloses wherein the second end portion includes a second concave, radially-outward-facing surface (164b) (Fig. 6; para. 0087-89 of Viola ‘239).
Regarding claim 35, Modified Viola discloses wherein the first concave surface (164a) and the second concave surface (164b) are equidistant from the lumen (Fig. 6 of Viola ‘239).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okoniewski et al. (US 20120083838) discloses a plurality of suture end embodiments (see Figs. 3A-M), wherein a T-shaped end portion (see Figs. 3B, 3G, 3L) is a known alternative end to a cylindrical plug or crimp of an end of the suture (see Fig. 3A, para. 0041).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAUREN DUBOSE/Examiner, Art Unit 3771                                                                                                                                                                                                        
                                                                                                                                                                                                   /KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771